        Case 1:20-cv-05591-KPF Document 15 Filed 09/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SPRINKLE OF JESUS, CORP.,
and CASEY D. OLIVERA,

                             Plaintiffs,               20 Civ. 5591 (KPF)

                      -v.-                                  ORDER

JHALESA LEWIS,

                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      On September 29, 2020, Defendant Jhalesa Lewis filed a Motion to

Dismiss (Dkt. #13) and accompanying Memorandum of Law (Dkt. #14). In

accordance with the Court’s Individual Rule of Practice in Civil Cases No. 4.A,

prior to submitting a motion to dismiss, Defendant must file a pre-motion

submission consisting of a letter, not to exceed three pages, describing the

grounds for the proposed motion, and whether the motion is on consent of all

parties. Accordingly, Defendant’s Motion to Dismiss is DENIED without

prejudice as to its renewal, and Defendant is advised to file a pre-motion

submission if she wants to pursue the motion.

      The Clerk of Court is directed to terminate the motion and supporting

materials at docket entries 14 and 15.

      SO ORDERED.

Dated: September 30, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
